
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 325
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. McClintock
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of a
		  Free Enterprise Education Week to encourage elementary and
		  secondary schools, institutions of higher education, and small and large
		  businesses to educate students about free enterprise.
	
	
		Whereas the United States values the free enterprise
			 system as the basic economic system in the Nation and our Nation should set a
			 goal that all students in kindergarten through grade 12 and those students
			 enrolled in postsecondary education have an understanding of the importance of
			 the Nation’s free enterprise system, economics, and personal finance;
		Whereas a student's understanding of the Nation's free
			 market system is an important part of the Nation's long-term economic growth
			 and will enable that student to become a more productive and informed citizen;
		Whereas United States companies, student organizations,
			 and teachers are willing and able to participate in educating young people
			 about free enterprise and many organizations have developed programs to teach
			 and encourage entrepreneurship among students;
		Whereas in 2001, Congress created the Excellence in
			 Economic Education program, which aims to promote economic and financial
			 literacy among all elementary and secondary students by improving the quality
			 of student understanding of economics and personal finance through effective
			 teaching of economics in the Nation’s classrooms; and
		Whereas through the Excellence in Economic Education
			 program, the Federal Government works to increase students' knowledge of and
			 achievement in economics, strengthen teachers' understanding of economics,
			 encourage economic education research and development, disseminate effective
			 instructional materials, and leverage and expand increased private and public
			 support for economic education partnerships at the national, State, and local
			 levels: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of a Free
			 Enterprise Education Week to encourage elementary and secondary
			 schools, institutions of higher education, and small and large businesses in
			 the United States to educate students about the free enterprise system, and
			(2)requests that the
			 President issue a proclamation calling upon the people of the United States and
			 interested organizations to observe such a week with appropriate ceremonies and
			 activities.
			
